Due to the inability of Cell Bio-Systems, a New York Corporation, to effectuate
the terms and conditions within the Agreement dated February 18, 2004, the
parties have agreed to the following:

Cancel the Sub-License Agreement, dated September 30, 3003.
Return all drawings, designs, concepts, tooling, prototypes relating to the
intellectual properties included in the Sub-License Agreement.
Never make any claim to the proprietary information acquired or developed during
the association with Cell Source Research.
As a full and final settlement between the parties provide compensation in the
amount of $30,000 to Cell Source Research to settle any claims due to the
damages related to the additional time requested herein.

Additionally it is agreed:
RELEASE OF OBLIGATIONS. By mutual agreement, the parties, CBIO and CSRI, wish to
cancel the Sub-License Agreement ("Agreement") dated September 30, 2003. This
cancellation shall be effective immediately and reflects the wishes of the
parties to the Agreement.

TERMS OF THE RELEASE. The Parties hereby agree that any consideration received
and benefits provided are sufficient, fair and final for the services and
benefits received.

AGREED:

s/David
Koos                                                                                                               
3/22/04
______________                                                                                                           
date
Cell Source Reseaech, Inc.

s/Marc
Pilkington                                                                                                          
3/22/04
___________________                                                                                                
date
Cell Bio-Systems, Inc.